     Case 2:13-cr-00160-MCE-AC Document 258 Filed 06/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:13-cr-0160-MCE-AC-2
12                       Respondent,
13           v.                                         ORDER
14    LARISA SAKHANSKIY,
15                       Movant.
16

17          Movant requests appointment of counsel to support the request for compassionate release

18   she submitted on May 5, 2020 to the Federal Bureau of Prisons under 18 U.S.C. § 3582(c)(1)A).

19   This court has no authority to appoint legal assistance for federal prisoners in administrative

20   matters. Even in Section 2255 proceedings, like the instant case, there is no absolute right to

21   appointed counsel. See Irwin v. United States, 414 F.2d 606 (9th Cir. 1969); cf. 18 U.S.C. §

22   3006A (appointment of counsel in Section 2255 proceeding warranted “if the interests of justice

23   so require”); accord, Rule 8(c), Rules Governing Section 2255 Proceedings.

24          Accordingly, IT IS HEREBY ORDERED that movant’s request for appointment of

25   counsel, ECF No. 257, is DENIED.

26   DATED: June 3, 2020

27

28
